Citation Nr: 1204750
Decision Date: 02/07/12	Archive Date: 04/11/12

Citation Nr: 1204750	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  00-18 770A	)	DATE FEB 07 2012
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic leukemia (AML), to include as secondary to ionizing radiation exposure and tobacco use during service.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran had active duty service from November 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2001 from St. Paul, Minnesota.  A transcript of that hearing is associated with the claims file.

The Board notes that this case has been before the Board several times, and was remanded several times for further development.  In December 2006, the Board denied service connection for acute myelocytic leukemia.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court issued a memorandum decision vacating the December 2006 Board denial and remanding the case back to the Board for further development in accordance with the memorandum decision. 

The Board remanded the case in compliance with the April 2009 memorandum decision in March 2010 and remanded it again in November 2010 and on September 6, 2011.  In a September 12, 2011 facsimile, the Veteran's representative submitted a motion to vacate the September 6, 2011 Board remand and adjudicate the claim on the record.  In a September 20, 2011 decision, the Board denied the claim.

Subsequently, in a September 30, 2011 facsimile, the Veteran's representative submitted a motion to vacate the September 20, 2011 Board decision.  As will be discussed below, the motion is granted.


FINDINGS OF FACT

1.  In a September 19, 2011 correspondence, the Veteran's representative notified the Board that the Veteran died on September [redacted], 2011.  However, this correspondence was not received by the Board until October 11, 2011.

2.  On September 20, 2011, the Board denied the claim for entitlement to service connection for AML.

3.  On September 30, 2011, the Veteran's representative submitted a motion to vacate the Board's September 20, 2011 decision, indicating he notified the Board of the Veteran's death and that the Veteran's widow had requested to be substituted as the appellant prior to the issuance of the decision.


CONCLUSIONS OF LAW

1.  The September 20, 2011 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2011).

In a September 20, 2011 decision, the Board denied the claim.  In the September 30, 2011 motion to vacate, the Veteran's representative indicated that he submitted a September 19, 2011 document informing the Board that the Veteran died on September [redacted], 2011 along with a request for the Veteran's widow to be substituted for the Veteran as the appellant.  The Veteran's representative asked for the September 20, 2011 decision to be vacated as the Board was notified of the Veteran's death prior to the issuance of the decision.

The Board observes that the September 19, 2011 correspondence referenced by the Veteran's representative has not been associated with the physical claims file.  However, a review of the Veterans Appeals Control and Locator System (VACOLS) reflects that in October 2011, correspondence dated September 19, 2011 referenced as "attorney requests substitution of surviving spouse/referred by AMC" was referred by the Board to the RO.  The Board notes that the RO makes the determination in the first instance regarding basic eligibility for substitution.  See Fast Letter 10-30 (August 10, 2010).  Further, the Board observes that correspondence received from the Social Security Administration (SSA) dated in December 2011 verifies that the Veteran died on September [redacted], 2011.  Thus, it appears that the Veteran died before the September 20, 2011 decision was issued.  Accordingly, the Board will grant the motion to vacate the September 20, 2011 decision.  38 U.S.C. § 5121A.

Additionally, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The September 20, 2011 Board decision is vacated.

The appeal is dismissed.


		
JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1135275	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic leukemia (AML), to include as secondary to ionizing radiation exposure and tobacco use during service.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for acute myelocytic leukemia.  The Veteran timely appealed that issue.

The Veteran and his spouse testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2001 from St. Paul, Minnesota; a transcript of that hearing is associated with the claims file.

The Board notes that this case has been before the Board several times, and was remanded several times for further development, prior to December 2006.  In December 2006, the Board denied service connection for acute myelocytic leukemia.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court issued a memorandum decision vacating the December 2006 Board denial and remanding the case back to the Board for further development in accordance with the memorandum decision.  

The Board remanded the case in compliance with the April 2009 memorandum decision in March 2010 and remanded it again in November 2010 and September 2011.  The case has been returned to the Board at this time on the motion of the Veteran's representative in September 2011, who on behalf of the Veteran, submitted a motion to vacate the September 2011 Board remand and adjudicate the claim on the record.  The Board honors the Veteran's and his representative's request, as discussed below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 6, 2011, the Board remanded the Veteran's claim for service connection for AML, to include as secondary to ionizing radiation and tobacco use in service.

2.  The Veteran's attorney submitted a motion to vacate the Board's September 6, 2011 remand, noting the Veteran was terminally ill, in a coma and unable to provide the requested information.

3.  The Veteran filed his claim for service connection on May 27, 1998, prior to the June 9, 1998 deadline for application for service connection as a result of tobacco use during service.

4.  On the basis of the Veteran's lay testimony of record, the Veteran began smoking during military service and was a pack-a-day smoker until approximately 1977.

5.  The Veteran was first diagnosed with AML in April 1998.

6.  The competent and probative evidence of record fails to establish a relationship between the Veteran's currently diagnosed AML and his exposure to ionizing radiation, tobacco use, or a combination of those two factors, during military service.


CONCLUSIONS OF LAW

1.  The September 6, 2011 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  AML was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 11375107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

The Board notes that it issued a September 2011 remand in order to obtain a detailed smoking history from the Veteran, to have the Under Secretary for Health address the Veteran's contentions regarding the NOISH-IREP model used to formulate her opinion in January 2011, and opine as to the effect of tobacco use and ionizing radiation on the etiology of the Veteran's AML, as such was newly raised by the Veteran in June 2011.  

In September 2011, the Board received a motion to vacate the remand from the Veteran's representative, who informed the Board that the Veteran was terminal and in a coma.  The motion stated that it would therefore be impossible to get the information about the smoking history requested in the September 2011 remand.  It additionally noted that the Veteran stated "it was very important [to him] that this claim be finally adjudicated before he died."  The Board has been informed that the Veteran's death is imminent.  Under the circumstances of this case, the Board grants the motion.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2003 letter that addressed the notice elements, including the information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Additionally, a May 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Veteran's claim was last adjudicated by the RO in a February 2011 supplemental statement of the case.  

The Board concedes that the Veteran was not provided all of the pertinent notification at the same time; furthermore, the Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the Veteran was issued two separate letters which, together, contained fully compliant notice, and the claim was thereafter readjudicated in February 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Even if the notice provided in this case was deficient in any way, any notice error did not affect the essential fairness of the adjudication.  The Board notes that the Veteran is represented by a private attorney who is well versed in the law.  The Veteran's statements, and those of his representative, as well as in the briefs before the Court and the Board, demonstrate actual knowledge of the information and evidence necessary to substantiate the Veteran's claim of service connection for AML in this case.  Specifically, the Board points to the Veteran's representative's argument in the most recent September 2011 motion to vacate, noting that a grant of benefits should be issued due to the demonstrated link between the Veteran's ionizing radiation and smoking in service to his current AML contained in an opinion from a private physician.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), reversed on other grounds 444 F.3d 1328 (Fed. Cir. 2006) (noting that actual knowledge of the evidence and information necessary to substantiate a claim, as well as demonstrating that a reasonable person should have understood what was necessary on the basis of the notification provided, cures VCAA notification defects).

Indeed, from the aggregate of the communications provided to the appellant, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim.  Furthermore, he was afforded the opportunity to present testimony in support of his claim, and he has done so.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization, or by a private attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

For all of these reasons, it is determined that the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, any notice deficiency herein constitutes harmless error and does not unfairly prejudice the appellant.  Accordingly, the Board finds that proceeding to adjudication at this time is not prejudicial error, and no further development is required with respect to the duty to notify.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a December 2001 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In addition, by submitting the motion to vacate, the Veteran's attorney has essentially waived his right to seek additional evidence at this time.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

On appeal, the Veteran contends that his AML is due to his exposure to ionizing radiation during service at the Nevada Testing Site (NTS) in February 1955 during Operation TEAPOT.  Alternatively, the Veteran has asserted that his smoking, either alone, or together with the effects of ionizing radiation during service, caused his AML.  

The Board notes the Veteran's statements regarding the details of his smoking history in an August 1998 letter and in a June 2000 VA treatment note are particularly scant.  The Veteran asserted in those statements that he began smoking during service and that he smoked following discharge from service until he quit smoking approximately 30 years ago; the Veteran quit smoking in approximately 1977 according to the September 2011 motion to vacate.  The information regarding the amount the Veteran smoked, including his pack history is not of record; though the Board notes that Dr. W.G.'s opinion, discussed below, indicated that the Veteran was a pack-a-day smoker while in the service.  

Initially, the Board notes the following: the Veteran's friend filed an informal claim on May 27, 1998.  The Veteran filed his formal claim for service connection for acute myelocytic leukemia on June 25, 1998.  The Board notes that for claims received after June 9, 1998, a disability will not be considered service-connected on the basis it resulted from disease or injury attributable to the Veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300 (2010).  As the Veteran's informal claim was filed prior to June 9, 1998 and his formal claim was filed within one year of his informal claim, the Board will treat the Veteran's claim as having been filed May 27, 1998-the date of his informal claim.  See 38 C.F.R. § 3.155(a) (2010).  Accordingly, the Board finds that the Veteran's smoking is a valid theory of entitlement that must be considered in this case, as his claim was filed prior to June 9, 1998.

The Board notes that the Veteran's VA and private treatment records reveal that in April 1998 the Veteran began having symptomatology such as high fevers.  Eventually, the Veteran was hospitalized in July 1998, at which time he was diagnosed with AML.  The Veteran has been battling that condition since that time, and the Board notes that an April 2010 VA treatment note most recently diagnosed the Veteran with AML, subtype M2 (AML-M2).  

As noted in the Board's March 2010 remand, the Veteran asserts he was exposed to ionizing radiation during the six-month period after Operation TEAPOT at the NTS, and believes that it is the source of his AML.  He also asserts possible exposure from Operation REDWING, even though it was conducted at the Pacific Proving Ground, and does not assert that he was ever assigned there for duty.

The Veteran further asserts being involved in "radiation risk" activity when he was part of a special army unit working with the Air Force.  He recalls that his assignment included working as an aviation combat engineer, where he worked on Air Force Ranges throughout the Pacific Southwest.  He maintains that while he was not at any range during detonation of an atomic device, he was there before and after detonations performing "cat" (Caterpillar tractor) and grader work.  He also maintains that he was in wind distance of the detonation of two nuclear operations: Operation TEAPOT, from February to June 1955, and Operation REDWING, in the spring of 1956.  The Veteran states that he covered trenches from Beale Air Force Base (AFB) to Norton AFB.  He stated that when equipment needed repairs he would lay on the sand and dirt and complete the repairs.  He also maintains that he worked at the Hanford Atomic Energy mission.  His military records note a three-day temporary duty assignment to Yakima, Washington.

The salient time period in the Veteran's assertions is July 1955 to September 1955.  During this period, the Veteran asserts he worked in and around the NTS, performing range work.  One of his key assertions is that when his unit relocated from Beale AFB, CA, to Norton AFB, CA, in September 1955, his unit made the move via the NTS, where he worked filling in trenches dug for personnel who participated in Operation TEAPOT.

A check of the available data bases revealed no record of in-service exposure to ionizing radiation for the Veteran, which means the Veteran was not officially monitored for radiation exposure during his active service.  The Board notes that Veteran's service personnel records, including a Defense Threat Reduction Agency (DTRA) letter dated June 2000, noted that the Veteran served as member of the 76th Armored Medical Battalion from February to April 1955; was assigned to Beale AFB from April to July 1955 as a welder with the 297th Engineering Aviation Battalion (EAB).  In September 1955, the service personnel records disclose that the Veteran was transferred to Norton AFB.  The June 2000 DTRA letter specifically noted Morning Reports and unit records disclosed that the Veteran's assigned units "performed no documented activities at the NTS or in the vicinity of Nellis AFB."  

Thus, the Board finds that there is no evidence of record which specifically notes the Veteran's presence at NTS during or within the six-month period following Operation TEAPOT, or any other radiation-risk activity.  Accordingly, the Board cannot grant service connection on a presumptive basis in this case, as there is no confirmed onsite participation in a radiation-risk activity which would allow the Veteran to be considered a "radiation-exposed veteran" for purposes of 38 C.F.R. § 3.309(d)(3).  Accordingly, the Board must deny service connection on a presumptive basis in this case.  See 38 C.F.R. §§ 3.307, 3.309(d).

However, as the Veteran's AML is a radiogenic disease, the VA has conceded radiation exposure for the purposes of development and adjudication under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(a)(4)(i).  Additionally, the Board finds that the full development procedures required by 38 C.F.R. § 3.311 have been accomplished in this case, including a dose estimate preparation and review by the Under Secretary.

The Board notes that in September 2003, the Veteran submitted a letter dated October 1998 from his VA doctor which stated that the Veteran was diagnosed with AML in April 1998.  He noted that the Veteran was exposed to ionizing radiation during military service, per his statement, and that "[s]ince ionizing radiation can cause AML, it is possible that the development of AML . . . may be related to prior exposure to radiation."  

The VA physician submitted an additional April 2005 letter, which stated that radiation exposure was a "well-documented" cause of AML with a "strong association" between radiation exposure and the development of AML; he cited a medical literature reference for these assertions.  He then stated that he "believe[d] that radiation exposure should be considered to be a causative factor in the development of" the Veteran's AML.  (Emphasis added).

In this case, the DTRA initially provided a dose assessment for the Veteran's estimated ionizing radiation exposure during service in its June 2000 letter.  However, updated dose estimates were obtained from DTRA in July 2010, which began using a different calculation method in March 2007.  Such recalculation methods using the DTRA's new Nuclear Test Personnel Review (NTPR) program result in "much higher [dose assessments] than previous radiation dose assessments," according to the July 2010 letter.  Accordingly, the Board will use these new dose estimates, as they provide for the maximum benefit of the doubt to the Veteran.  

The July 2010 DTRA letter again confirmed that there was no evidence to demonstrate that the Veteran was a confirmed participant of Operation TEAPOT.  However, they estimated, using the "worst-case parameters and assumptions," not all of which the Veteran might have encountered.  This was intended to adequately encompass any activities performed by the Veteran.  It was indicated that the Veteran did not have more than the following radiation dose estimates:

External gamma dose: 			16 rem

External neutron dose: 			0.5 rem

Internal committed dose to the blood 
forming organs (alpha): 			0.3 rem

Internal committed dose to the blood 
forming organs (beta plus gamma): 	3 rem

Using these revised dose estimates, the Under Secretary submitted a January 2011 opinion.  That opinion acknowledged that the Veteran was diagnosed with AML and noted the above dose estimates for the Veteran's ionizing radiation exposure.  Based on those dose estimates, the Under Secretary performed a National Institute for Occupational Safety and Health (NIOSH) Interactive Radioepidemiological Program (IREP) model study, which assumed that the Veteran's radiation exposure was a single acute dosage of ionizing radiation in the earliest year of exposure,1955, which increased the probability of causation as calculated by IREP.  The probability of causation for the Veteran's AML was determined by the NIOSH-IREP model to be 11.53 percent.  The Under Secretary also stated she had reviewed the April 2005 letter from the VA physician and stated that the opinion "was speculative in nature and that he may have not made this statement had he known what the Veteran's actual radiation doses were or if he had been able to calculate in IREP himself."  Given the percentage of probability of the NIOSH-IREP obtained, the Under Secretary opined that it was "not likely" that the Veteran's AML "can be attributed to radiation exposure while in military service."

The Under Secretary's opinion was sent to the Director of Compensation and Pension Services (Director), who additionally issued his own opinion in this case.  In that January 2011 opinion, the Director noted the Under Secretary's opinion, including the Under Secretary's review of Dr. P.G.'s April 2005 letter, and the DTRA dosage estimate.  The Director opined that, after review of the Under Secretary's opinion and all of the evidence in its entirety, "there [was] no reasonable possibility that the Veteran's AML resulted from radiation exposure in service."

The Veteran also submitted a June 2011 letter from a private physician, Dr. W.G.  In that June 2011 letter, Dr. W.G. noted the Veteran's dates of service and the Veteran's assertions of ionizing radiation exposure at the NTS, as noted above.  He additionally provided some background history of the NTS, including that after testing ended in 1992, the Department of Energy concluded that the NTS was "one of the most radioactively contaminated sites in the country."  He noted that during service, the Veteran was exposed to ionizing radiation, and specifically noted the DTRA July 2010 dose estimates as reported above.  He stated the Veteran was diagnosed with AML in April 1998, at the age of 63, and that exposure to ionizing radiation was a "known cause of AML as well as other malignancies"; he cited some medical literature as a reference.  He added he performed two NIOSH-IREP models using the dosage estimates and that such yielded two different results, one for AML and one for a generic "leukemia" model.  He asserted that the model specifically for the Veteran's diagnosed AML yielded a 32.13 percent probability of causation where the less specific generic leukemia model yielded a probability of causation of 11.53 percent.  Dr. W.G. asserted that the Under Secretary made an error in the NIOSH-IREP model calculation when reporting the 11.53 percent value rather than the more specific 32.13 percent value for the Veteran's specific AML diagnosis, and noted that 32.13 percent should have been reported by the Under Secretary because that specific model was available rather than a less specific model.  

Moreover, Dr. W.G. stated that VA's opinion failed to take into account the interplay of the Veteran's medical history, to specifically include his smoking history.  He stated that the Veteran was a one-pack-per-day cigarette smoker at the age of 19 when he was in the Army and that such was important because smoking is associated with the M2 subtype of AML that the Veteran developed.  He noted that exposing a person with a risk factor for a disease (in this case, smoking) to another risk factor (ionizing radiation) serves to increase the risk of disease development; in this case, Dr. W.G. stated that such risk of disease development was 

likely multiplicative rather than additive.  In other words, the two factors worked synergistically in causing [the Veteran's] AML. . . . The assertion by the VA that the calculated probability of causation of [the Veteran's] radiation exposure was too low to cause his AML misses the point of the synergistic relationship between the two factors.  If they had an algorithm that calculated the total risk in a person with two or more simultaneous risky exposures, the conclusion regarding causality would have been different.

Dr. W.G. concludes his letter by stating that the "evidence in this case is that [the Veteran's] exposure to ionizing radiation during military service contributed to his later development of AML and more likely than not caused that malignancy."

The Board notes that several lay statements from the Veteran, his spouse, his representative and several friends and siblings, particularly the Veteran's older brother, are also of record.  None of these individuals is shown by the record to be medical professionals.  

Additionally, there are several internet articles of record which note a relationship between the development of AML and exposure to ionizing radiation.

The Board notes that for purposes of development and adjudication in this matter under 38 C.F.R. § 3.311, the VA has conceded exposure to ionizing radiation and tobacco use during service.  Thus, the issue in this case is whether there is any competent and probative evidence demonstrating a nexus between the currently diagnosed AML and service.  The Board finds that such is not demonstrated in the evidence of record and therefore service connection for AML must be denied.  The reasoning is as follows.

The Board notes that all of the lay statements from the Veteran, his spouse, friends, siblings and representatives are not competent evidence regarding causation as there is nothing in the record demonstrating they have the medical expertise which allows them to competently opine as to a medical nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge, in this case the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, insofar as those lay statements opine as to a relationship between the Veteran's AML and his military service, the Board gives those statements no probative weight given their lack of competency.

Additionally, the Board gives no probative value to the internet articles in this case as those documents do not give any opinion as to the specific relationship between the Veteran's ionizing radiation exposure in service and his AML.  

As to the statements from the VA physician in October 1998 and April 2005, the Board notes that those opinions are ill-informed as to the specific dose estimates relevant to the Veteran's ionizing radiation exposure during service, as re-calculated by DTRA in July 2010.  In fact, those statements do not include any actual dose estimates or measurements specific to the Veteran's ionizing radiation exposure in service, at all, including those dose assessments calculated by DTRA prior to March 2007, as noted in the June 2000 DTRA letter.  

Moreover, the Board notes that the October 1998 opinion from the VA doctor states that it is "possible" the Veteran's AML is related to ionizing radiation in service.  Likewise, his April 2005 letter stated that radiation exposure "should be considered a causative factor" in the development of the Veteran's AML.  Such language that it is "possible" or that it "should be considered" is speculative in nature, particularly in light of the lack of any actual dose measurements.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  Therefore, the Board finds that no probative value should be given to the opinion of the VA physician regarding the etiology of the Veteran's AML because they are speculative in nature.

Finally, the Board has weighed the probative value of Dr. W.G.'s June 2011 opinion against the January 2011 opinion from the Under Secretary.  Even if the Board concedes that the Under Secretary did not use the proper IREP calculation of probability of causation (the Under Secretary used a generic model rather than the specific AML model), the Board notes that such a specific AML model only yielded a 32.13 percent probability of causation.  This was noted by Dr. W.G. in his June 2011 opinion.  Consequently, the Board observes that such a percentage of causation, even when taking the more generous probability for the specific AML model, does not rise to the level of at least 50 percent probability of causation, and therefore cannot be considered to put the probability of causation by ionizing radiation exposure in at least equipoise.  

Additionally, as noted above, Dr. W.G. stated that it was more likely than not that the Veteran's ionizing radiation exposure caused his AML.  This opinion is inconsistent with the NIOSH-IREP results that he reported (32.13 percent).  Dr. W.G. does not explain the clear discrepancy between his more likely than not opinion, which contemplates a 50 percent or greater probability, and the 32.13 percent probability of causation that he reported.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Instead, Dr. W.G.'s opinion appears to presume that the missing 18 percent probability of causation necessary to bring it to the percentage of causation into equipoise explained by the Veteran's smoking history.  However, Dr. W.G.'s opinion does not state that, and it is mere speculation on the Board's part as to whether this is what he actually meant.  

The Board specifically notes that Dr. W.G. stated that there is a "multiplicative effect" and a "synergistic effect" between the ionizing radiation exposure and the Veteran's tobacco use.  The Board acknowledges that Dr. W.G. cited two studies addressing the synergistic effects of smoking and radiation exposure.  It is significant to observe that the studies he mentioned involved lung cancer and breast cancer, not AML.  In addition, the physician does not quantify that "multiplicative/synergistic effect" nor does he even specifically state that such a relationship is what he is basing his "more likely than not" opinion on. In fact, the Board finds that it significant that after discussing the synergistic effect of radiation and smoking, and the VA's failure to consider this, Dr. W.G.'s conclusion also omits the Veteran's smoking history as a nexus factor between service and the Veteran's AML.  If such was a particularly relevant factor which started in service and is related to the Veteran's AML etiology, one would assume that Dr. W.G.'s opinion would include such a significant factor for which he just finished chastising VA's opinions for omitting.  It does not.

Dr. W.G. also stated that if the VA had an algorithm that calculated the total risk in a person with two or more simultaneous risky exposures, the conclusion regarding causality would have been different.  This statement implicitly acknowledges that the actual interplay between the Veteran's ionizing radiation exposure and his tobacco use cannot be currently calculated.

In any event, the Board finds that Dr. W.G.'s positive nexus opinion in this case is inadequately explained in the face of the clear contradiction between his reported NIOSH-IREP results and his stated opinion.  Again, the Board finds it particularly significant that after discussing the Veteran's smoking history, he completely omits such a smoking history as a factor for causation due to service.

Therefore, the Board finds that the opinion of the Under Secretary is of greater probative in this case, particularly when weighed against the inadequately explained rationale provided for by Dr. W.G. for his opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the Veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his or her opinion affects the probative weight or credibility of the evidence); see also Madden, supra.

As to the relationship between the Veteran's AML and tobacco use during service, the Board notes that Dr. W.G.'s opinion refers to some medical literature which supports a possibility that the Veteran's subtype (M2) of AML has an association with a smoking history.  However, the specific relationship between the Veteran's smoking history and his AML was never addressed in Dr. W.G.'s opinion, and was specifically omitted by Dr. W.G. as a cause of the Veteran's AML in his opinion, in favor of an opinion which related his AML solely to ionizing radiation exposure.  As no other competent evidence of record supports a finding that the Veteran's AML is related to his tobacco use in service, the Board must conclude that the preponderance of the evidence in this case does not warrant a finding of such a relationship.

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's AML is related to any ionizing radiation exposure, tobacco use, or any combination of those factors, during military service.  See 38 C.F.R. §§ 3.303, 3.311.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The September 6, 2011 Board remand is vacated.

Entitlement to service connection for AML, to include as secondary to ionizing radiation exposure and tobacco use during service, is denied.



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


